Citation Nr: 0534381	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-00 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased schedular evaluation for the 
veteran's service connected back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1990 to June 
1991.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in New York, New 
York, December 2001, which granted service connection and 
assigned a 20 percent evaluation, effective September 2, 
1999.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record in this case raises some question as 
to the current severity of the veteran's service-connected 
degenerative disc disease of the lumbar spine.

The veteran has been complaining of worsening back 
symptomatology for duration of the pendency of her claim.  VA 
and private magnetic resonance images (MRI's) from July 1998 
and August 2000 show disc herniations and desiccations in the 
veteran's lumbar spine.  Upon VA examination in October 2001, 
range of motion tests revealed forward flexion of 50 degrees.  
Three months later, a second VA examination in January 2002 
indicated forward flexion of "about 30 degrees."  The veteran 
has also complained of neurological symptoms, including 
numbness and radiating pain in her lower extremities.  In 
addition, almost four years has elapsed since the veteran's 
most recent VA examination.  In light of these facts, the 
Board finds that a current VA orthopedic examination is 
necessary in order to ascertain the veteran's present level 
of disability.

The Board notes that the criteria for evaluating spine 
disabilities were substantially revised during the pendency 
of this appeal.  For example, the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5293 for evaluating intervertebral 
disc syndrome were amended, effective September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The newly 
enacted provisions of this section allow for intervertebral 
disc syndrome (preoperatively or postoperatively) to be 
evaluated based either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining (under 38 C.F.R. § 4.25) separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

In addition, effective September 26, 2003, further changes 
have been made to the remaining criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These revisions consist of a new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  Additionally, 
associated neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.  These changes 
are listed under Diagnostic Codes 5235-5243, with Diagnostic 
Code 5243 now embodying the recently revised provisions of 
the former Diagnostic Code 5293 (for intervertebral disc 
syndrome).

As the RO last adjudicated this case in the January 2004 
Statement of the Case (SOC), it appears that the veteran has 
been notified of the newly enacted provisions of Diagnostic 
Codes 5235-5243.  However, the most recent VA examination in 
January 2002 did not sufficiently address the symptomatology 
contemplated by the new provisions.  Specifically, the Board 
finds that a neurological examination is necessary to 
determine the neurological symptomatology attributable to her 
lower back condition, and to accurately evaluate the 
veteran's back disorder.  In addition, an updated orthopedic 
examination should be scheduled.  Therefore, further 
development, in the form of a new VA examination, and 
readjudication are warranted.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

As the veteran receives treatment for her back condition, 
current treatment records for this disorder should be 
requested, since January 2004.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for her 
back condition since January 2004.  
After securing any necessary release, 
the RO should obtain those records not 
already on file.  Specifically, current 
VA treatment records from Northport, 
New York, VA medical center should be 
associated with the claims file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for 
neurological and orthopedic 
examinations to determine the current 
nature and severity of the veteran's 
service- connected low back disorder.  
The claims folder should be made 
available to the examiner(s) for review 
before the examination(s).

The examiner should take note of the 
prior VA examinations, and conduct a 
complete evaluation of the veteran's 
lumbar and thoracic spine.  The veteran 
should be tested on active and passive 
ranges of motion.  It is imperative 
that the examiner(s) comment on the 
functional limitations caused by pain 
and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.

Additionally, the examiner(s) should 
specifically comment regarding the 
frequency and duration of 
"incapacitating episodes" during the 
past 12 months. In so doing, attention 
must be given to the fact that, by 
definition, "incapacitating episodes" 
are those requiring bedrest and 
treatment prescribed by a physician.

The neurological examiner should 
specifically comment on any neurologic 
manifestations directly attributable to 
the veteran's service-connected low 
back disability.

3.  Thereafter, the RO should review 
the claims folder to ensure that the 
foregoing requested development has 
been completed.  In particular, the RO 
should review the examination reports 
to ensure that it is responsive to and 
in compliance with the directives of 
this remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence 
added to the records assembled for 
appellate review.  If the benefits 
requested on appeal remain denied, the 
veteran and his representative should 
be furnished an SSOC, which addresses 
all of the evidence obtained after the 
issuance of the last SSOC in January 
2004, and provides an opportunity to 
respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

